Title: To George Washington from the Board of War, 14 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 14. 1779

We have the Honour of enclosing you Copy of a Recomendation of the Honble Council of this State on the Subject of Lieut. Col. Hubley. Your Excellency will no Doubt think proper to make the necessary Enquiries into the Matter & on your Certificate the Board will order the Commission to be issued to the Officer entitled thereto. We have the Honour to be with great Respect Your very obed. Servt
Richard PetersBy Order
